COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
TIMOTHY FONSECA,                                                 No. 08-19-00227-CR
                                                 §
                          Appellant,                               Appeal from the
                                                 §
v.                                                               243rd District Court
                                                 §
THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                 §
                           State.                                (TC# 20180D02567)


                                          O R D E R

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until April 27, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Yvonne Rosales, the State’s attorney, prepare the State’s

Brief and forward the same to this Court on or before April 27, 2021.

       IT IS SO ORDERED this 25th day of March, 2021.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.